FERGUSON, Circuit Judge,
dissenting:
I agree that Heck does not bar Appellants’ § 1983 claims and that they do not state a cause of action under RICO. I dissent, however, from the majority’s conclusion that Appellants failed to state a claim under § 1983.
According to the Federal Rules of Civil Procedure, a plaintiff states a claim by providing the court “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a). See also Gilligan v. Jamco Development Corp., 108 F.3d 246, 249 (9th Cir.1997) (“[T]he issue is not whether a plaintiff will ultimately prevail[,] but whether the claimant is entitled to offer evidence to support the claims.”) (citation omitted). Although we need not consider conclusory allegations of law, the Rules “do not require a claimant to set out in detail the facts upon which he bases his claim.” Leatherman v. Tarrant County Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 168, 113 S.Ct. 1160, 122 L.Ed.2d 517 (1993); see also McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir.1996); Epstein v. Washington Energy Co., 83 F.3d 1136, 1140 (9th Cir.1996). By requiring the invocation of the magic word “unreasonable,” the majority endorses a heightened pleading requirement that is both unnecessary and a waste of time.
In determining whether a complaint states a claim upon which relief can be granted, we construe the factual allegations set forth in the complaint as true and view them in the light most favorable to the plaintiffs. Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir.2001). Appellants’ complaint sets out the following facts:
The County and City of San Diego contracted with an organization (AFN) to draw the blood of drivers suspected of driving under the influence. The individuals employed by AFN to take blood samples were not licensed or authorized to do. This is a requirement under California Vehicle Code § 23158. Appellees falsely represented to Appellants that authorized and licensed individuals would draw their blood. Appellees acted under color of state law and did this all knowingly and willfully. Appellants did not consent to having a hypodermic needle placed in their arm by unauthorized individuals. Appel-lees’ use of “untrained, unqualified, and unlicensed personnel,”1 caused Appellants “unnecessary pain and suffering.”
To state a claim under § 1983, plaintiffs must plead that the defendants are acting under color of state law to deprive them of *827a federally protected right. 42 U.S.C. § 1983; Gomez v. Toledo, 446 U.S. 635, 640, 100 S.Ct. 1920, 64 L.Ed.2d 572 (1980); Jensen v. City of Oxnard, 145 F.3d 1078, 1082 (9th Cir.1998). There is no question that the defendants were acting under the color of state law. The majority, citing Schmerber v. California, 384 U.S. 757, 86 S.Ct. 1826, 16 L.Ed.2d 908 (1966), holds that the complaint is deficient instead because it “fails to allege that the blood was taken in an unreasonable manner” and therefore failed to allege a violation of a federal right. Maj. op. at 824. I disagree and would hold that the facts adequately state Appellants’ claim and present a triable issue of whether a Fourth Amendment violation occurred.
Like Schmerber, this is a California drunk driving case. Schmerber, first of all, established the obvious fact that blood tests taken for chemical analysis in such cases plainly constitute searches of persons that are protected by the Fourth Amendment. Schmerber, 384 U.S. at 767, 86 S.Ct. 1826. See also Ellis v. City of San Diego, 176 F.3d 1183, 1191-92 (9th Cir.1999); Barlow v. Ground, 943 F.2d 1132, 1137 (9th Cir.1991). The Schmerber Court explained that the “overriding function of the Fourth Amendment is to protect personal privacy and dignity against unwarranted intrusions by the state.” Schmerber, 384 U.S. at 767, 86 S.Ct. 1826. See also Skinner v. Railway Labor Executives’ Ass’n, 489 U.S. 602, 616, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989) (“In light of our society’s concern for the security of one’s person, ... it is obvious that this physical intrusion, penetrating beneath the skin, infringes an expectation of privacy that society is prepared to recognize as reasonable. The ensuing chemical analysis of the sample to obtain physiological data is a further invasion of ... privacy interests.”) (citations omitted).
Although the blood draw in Schmerber passed constitutional muster, the Court restricted its holding to the specific facts before it. Schmerber, 384 U.S. at 771, 772, 86 S.Ct. 1826. As the majority notes, the Court stated that if a blood draw “were made by other than medical personnel or in other than a medical environment-for example, if it were administered by police in the privacy of the stationhouse,” then “serious questions ... would arise” and a very different constitutional inquiry ensue. Id. at 772, 86 S.Ct. 1826. “To tolerate searches under these conditions might be to invite an unjustified element of personal risk of infection and pain.” Id. Appellants here present a case in this unchartered area of constitutional law.
Searches and seizures “should be analyzed under the Fourth Amendment and its ‘reasonableness’ standard.” Graham v. Connor, 490 U.S. 386, 395, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). We have defined “reasonable” in the context of blood draws to mean that “the sample must be taken by trained medical personnel in accordance with accepted practices.” United States v. Chapel, 55 F.3d 1416, 1418 (9th Cir.1995) (citation omitted). Appellants allege several times in their complaint that their blood was drawn by untrained personnel. It appears that the majority’s sticking point is the “accepted practices” prong of the reasonableness inquiry. Surely, however, a municipal contract that violates the state law mandating blood test procedures raises a triable question as to the objective reasonableness of this practice.2
*828The California Legislature was presented with a problem. It determined that it was necessary for a sensible administration of the California Vehicle Code that persons other than medical doctors in a hospital be permitted to take blood samples for chemical analysis in drunk driving cases. The legislature with apparent wisdom determined it would be a lawyer’s paradise if every blood test not taken by a physician in a hospital could be litigated as an unreasonable search and seizure. So California Vehicle Code § 23158 was passed to broaden the class of medical persons who could administer the blood tests. All other persons are in violation of the law.
It is true that a state law violation does not always yield a constitutional violation. However, it is appropriate to look to state law to determine the reasonableness of a search for Fourth Amendment purposes. Reed v. Hoy, 909 F.2d 324, 330 n. 5 (9th Cir.1989) (citing Tennessee v. Garner, 471 U.S. 1, 15-16, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985)). Cf. United States v. Rojas-Millan, 234 F.3d 464 (9th Cir.2000) (violation of state law created reasonable basis for traffic stop); United States v. King, 244 F.3d 736 (9th Cir.2001) (no reasonable suspicion where no violation of state law); United States v. Mota, 982 F.2d 1384, 1388 (“in evaluating a custodial arrest executed by state officials, federal courts must determine the reasonableness of the arrest in reference to state law governing the arrest”).
Indeed, Schmerber anticipated that the constitutionality of a blood draw would turn on a careful regulation of the practice: “That we today hold that the Constitution does not forbid the States minor intrusions into an individual’s body under stringently limited circumstances in no way indicates that it permits more substantial intrusions, or intrusions under other conditions.” Id. at 772, 86 S.Ct. 1826 (emphasis added). California has established those stringent limitations, and with them set out the scope of “accepted practices” for drawing blood.
In sum, the complaint clearly alleges a violation of the state law. This fact, combined with the' alleged lack of appropriate training and misrepresentations to Appellants, convinces me that accepted practices were violated and that these blood draws were unreasonable.
Most puzzling is the fact that the holding of the majority is wholly gratuitous because the District Court dismissed Appellants’ § 1983 claims without prejudice. Although it did this based on the Heck issue, we have long held that a dismissal for failure to state a claim should provide leave to amend so long as the complaint could be cured by the allegation of additional facts. Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc) (citing Doe v. United States, 58 F.3d 494, 497 (9th Cir.1995); Cook, Perkiss & Liehe, Inc. v. Northern Cal. Collection Serv., Inc., 911 F.2d 242 (9th Cir.1990); Balistreri v. Pacifica Police Dep’t, 901 F.2d 696 (9th Cir.1988); Noll v. Carlson, 809 F.2d 1446 (9th Cir.1987); Bonanno v. Thomas, 309 F.2d 320 (9th Cir.1962); Sidebotham v. Robison, 216 F.2d 816 (9th Cir.1954)). Both Appellees and the majority have made clear that, in their view, all that is lacking is the allegation of a single additional fact, already implied in the facts provided. This is a deficiency that an amended complaint can easily cure.
*829All the majority has done, then, is point out to Appellants that they should add the password “unreasonable” to their complaint before re-filing. In doing so, perhaps Appellants will also bolster their claim by contending that California Vechicle Code § 23158 creates a liberty interest, see Carlo v. City of Chino, 105 F.3d 493, 496-500 (9th Cir.1997), or a property interest, see Wedges/Ledges of Cal., Inc. v. City of Phoenix, 24 F.3d 56, 62 (9th Cir.1994). Or perhaps they will allege that a failure to follow the procedures set out by state law constitutes a due process violation. See Zinermon v. Burch, 494 U.S. 113, 125-30, 136-39, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990). Amending the complaint may strengthen Appellants’ case, but it will not further the goals of judicial economy or expediency.
In a word, this is nitpicking at the expense of both the parties’ and the Court’s time. I respectfully dissent.

. The majority writes that "[m]issing from [Appellants’] complaint is any allegation ... that the blood draws were unreasonable in the Fourth Amendment sense — for example, that the draws were performed by persons unskilled in phlebotomy....” Maj. op. at 824. In fact, Appellants' complaint uses each of the following terms to describe the persons who drew their blood: "unlicensed,” "unqualified,” "untrained,” and "unskilled.”


. The purpose of our pleading rules is to provide defendants notice of the charges against them and their bases. United States Indus./Fed. Sheet Metal, Inc. v. Director, OWCP, 455 U.S. 608, 613, 102 S.Ct. 1312, 71 L.Ed.2d 495 (1982); In re Marino, 37 F.3d 1354, 1357 (9th. Cir.1994). Neither Appellees nor the majority suggest that Appellants' fail*828ure to write "unreasonable” in their complaint hampered their ability to defend against the action. This is no justification for creating additional hoops for Appellants to jump through. See Fed.R.Civ.P. 8(f) ("All pleadings shall be so construed as to do substantial justice.").